Citation Nr: 0808390	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  93-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for serous 
otitis media with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1990 rating 
decision in which the RO in Newark, New Jersey, denied the 
veteran's claim for a compensable rating for serous otitis 
media and hearing loss with tinnitus, right ear; and granted 
service connection for tinnitus as etiologically related to 
the veteran's service-connected hearing loss.  In November 
1990, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 1991, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 1991.  
The RO continued the denial of the claim on appeal in a May 
1993 supplemental SOC (SSOC).

In September 1995 and May 1996, the Board remanded these 
matters to the RO for further development.  After 
accomplishing the requested action, the RO, in a July 1998 
SSOC, increased the rating for serous otitis media with 
hearing loss of the right ear from non-compensable to 10 
percent, effective from May 31, 1990.  In a November 1999 
SSOC, the RO continued the 10 percent rating for the 
veteran's hearing loss disability which was recharacterized 
as serous otitis media with bilateral sensorineural hearing 
loss.  

In August 2002, the file was transferred to the RO in 
Winston-Salem, North Carolina.

In April 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
October 2003, the Board remanded the case to the RO for 
completion of the actions previously requested.  The RO/AMC 
later continued denial of the claim (as reflected in a 
November 2006 SSOC), and issued a November 2006 rating action 
which granted service connection for tinnitus and awarded a 
separate 10 percent rating for tinnitus, effective May 13, 
1990. 

Since the November 2006 SSOC, additional evidence has been 
received in the form of written statements from the veteran 
and his fiancé.  In a February 2008 brief, the appellant's 
representative waived initial RO consideration of this 
additional evidence.  The Board accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2007). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing has revealed a designation of no more 
than Level XI impairment in the right ear and no more than 
Level II impairment in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for serous 
otitis media with bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 Diagnostic 
Code (DC) 6100 (as in effect prior to June 10, 1999), 
§ 4.87a, DC 6201 (as in effect prior to June 10, 1999); 38 
C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 DC 6100, 
§§ 4.86(a), 4.87, DC 6201 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the October 1990 rating action on appeal.  In this 
case, such makes sense, inasmuch as the October 1990 rating 
decision on appeal was issued prior to the enactment of the 
VCAA in November 2000.  In a May 2004 post-rating letter, the 
RO/AMC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for a higher rating for the veteran's service-
connected hearing impairment, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Moreover, the May 1993 SSOC 
set forth the criteria for all higher ratings under the 
former regulations and the November 1999 SSOC set forth the 
criteria for all higher ratings under the revised 
regulations.  After issuance of each notice described above, 
and opportunity for the appellant to respond, the November 
2006 SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The Board notes that a November 2006 letter generally 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  However, the timing of this notice-at 
the time of the final adjudication of the claim-is not shown 
to prejudice the veteran.  Because in the decision herein, 
the Board denies a higher rating for his service-connected 
hearing impairment, no disability rating or effective date is 
being, or is to be assigned.  Hence, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

For a higher ratings claim, § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case, the Board is aware that the May 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 
2007)

In this regard, the Board is aware of the veteran's numerous 
lay statements in the claims file in which he describes the 
effect of his service-connected hearing loss disability on 
employability and daily life.  These statements indicate an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vasquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vasquez-Flores.

Additionally, as regards the second and third requirements, 
the Board notes that the appellant was given notice, as noted 
above, of both the former and current hearing impairment 
regulations, including reproduction of charts and 
explanations on how a higher rating for hearing loss is 
computed.  Accordingly, the appellant was made well aware of 
the requirements for an increased rating pursuant to the 
applicable diagnostic criteria.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical records 
associated with the veteran's Social Security Administration 
(SSA) file and outpatient treatment records from the VA 
Medical Center (VAMC) in Asheville, North Carolina; as well 
as reports of VA examinations.  Also of record and considered 
in connection with this claim are various written statements 
provided by the veteran and by his representative, on his 
behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Factual Background

On VA examination in August 1990, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
75
70
LEFT
       
10
15
15
15
20

Speech recognition scores on the Maryland CNC Word List were 
90 percent in the veteran's right ear and 98 percent in the 
left ear.  Pure tone threshold averages (from 1000 to 4000 
Hz) were 70 decibels (dB) in the right ear and 16 in the left 
ear. 

On VA examination in October 1992, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
90
105
100
LEFT
        
20
15
25
30
  25

Speech recognition scores on the Maryland CNC Word List were 
80 percent in the veteran's right ear and 96 percent in the 
left ear.  Pure tone threshold averages (from 1000 to 4000 
Hz) were 98 decibels (dB) in the right ear and 24 in the left 
ear.

On VA examination in August 1996, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
100
100
105
LEFT
       
20
15
  20
  35
  35

Speech recognition scores on the Maryland CNC Word List were 
24 percent in the veteran's right ear and 92 percent in the 
left ear.  Pure tone threshold averages (from 1000 to 4000 
Hz) were 100 decibels (dB) in the right ear and 26 in the 
left ear.  The VA examiner found profound mixed hearing loss 
in the right ear with poor speech discrimination.  For the 
left ear, she found mild sloping moderate sensory neural 
hearing loss at 3000 Hz and above with good speech 
discrimination.  Tympanograms reflected flaccid tympanic 
membrane bilaterally with normal middle ear pressure.

On VA examination in January 1998, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
no 
response
no 
response
no 
response
no 
response
no 
response
LEFT
       
15
15
15
35
35

Speech recognition scores on the Maryland CNC Word List were 
88 percent in the left ear and the right ear could not be 
tested.  There were no pure tone frequencies recorded for the 
right ear.  The pure tone average in the right ear was 120 
decibels and 25 decibels in the left ear.  The VA audiologist 
found a profound sensory neural hearing loss in the right ear 
and normal to mild sensory neural hearing loss with good 
discrimination at most comfortable loudness levels.  

On VA examination in February 1999, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
no 
response
no 
response
no 
response
no 
response
no 
response
LEFT
      20
20
20
40
40

Speech recognition scores on the Maryland CNC Word List were 
88 percent in the veteran's left ear and no response in the 
right ear.  There also were no audiogram findings for the 
right ear.  The examiner noted that the audiological 
evaluation revealed essentially normal hearing in the left 
ear through 2000 Hz with a moderate high frequency drop-off.  
On the right ear, there was an apparently profound 
sensorineural hearing loss with no measurable hearing.  The 
examiner also noted that a review of the veteran's audiograms 
disclosed that for most of his tests his hearing loss in the 
right ear was mixed in nature.  But starting in 1998, the 
hearing loss in the right ear appears to be completely 
sensorineural.  Another VA examiner that same date found that 
the veteran had profound sensorineural hearing loss on the 
right side.  The retraction in the right side suggested a 
possible dysfunction of the middle ear bones, or Eustachian 
tube dysfunction.  There was evidence for mild to moderate 
sensorineural hearing loss on the left side.  

On VA examination in April 2004, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
no 
response
95
no 
response
no 
response
no 
response
LEFT
       
35
30
30
35
40

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the veteran's left ear and no response in the 
right ear.  

In July 2004, the veteran was fit with hearing aids at the 
VAMC in Asheville, North Carolina.

In a May 2005 SSA decision, an administrative law judge found 
that the veteran was entitled to disability benefits 
beginning in May 2001 and Supplemental Security Income (SSI) 
for severe impairments, including hearing loss, chest pain 
with shortness of breath, dizziness, posttraumatic stress 
disorder, anxiety, depression, and fatigue.

An August 2006 VA medical record reveals that the veteran did 
not wear his hearing aids because he had difficulty using 
them and said that it was too hard to adapt to hearing after 
not hearing for so long.  He also was not interested in 
wearing just one hearing aid in his left ear.  The VA 
audiologist did provide a device for hearing TV broadcasts.

On VA examination in August 2006, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
no 
response
no 
response
no 
response
no 
response
no 
response
LEFT
       
40
35
35
40
45

Speech recognition scores on the Maryland CNC Word List were 
94 percent in the left ear.  The right ear could not be 
tested.  




III.  Analysis

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is undertaken with consideration of the possibility 
that a different rating may be warranted for different time 
periods. 

The veteran's otitis media of the right ear was rated under 
loss of hearing under the former regulations.  38 C.F.R. 
§ 4.87a, DC 6201 (as in effect prior to June 10, 1999).  
Chronic nonsuppurative otitis media with effusion also is 
rated under the criteria for hearing impairment under the 
current VA regulations.  38 C.F.R. § 4.87, DC 6201 (2007).  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

During the course of this appeal, VA revised the criteria for 
evaluating hearing impairment, effective June 10, 1999.  See 
64 Fed. Reg. 25202 (May 11, 1999).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, VA has a duty to adjudicate the claims only under the 
former criteria for any period prior to the effective date of 
the new provisions, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  If a higher rating is warranted on the basis of 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the revised pertinent regulations were 
not intended to make any substantive changes, but to add 
certain provisions that were already the practice of VA.  See 
64 Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment.  The 
June 1999 amendment added the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  
Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.  

In this case, it appears that the RO has applied both the 
former and revised criteria, as appropriate.  Hence, the 
Board will do likewise. 

Considering the pertinent evidence in light of the criteria 
of the former regulations in effect prior to June 10, 1999, 
the Board finds that the veteran's serous otitis media of the 
right ear with bilateral hearing loss has appropriately been 
rated as 10 percent disabling.

None of the VA audiological examinations before June 1999 
warrant a rating in excess of 10 percent.  For example, on VA 
examination in February 1999, pure tone threshold average was 
in excess of 98 decibels for the right ear and pure tone 
threshold average for the left ear was 30 decibels.  Speech 
recognition scores were no response for the right ear and 88 
percent for the left ear.  Applying the criteria for 
evaluating hearing loss to the February 1999 findings results 
in a designation of a Level XI impairment in the right ear 
and a Level II impairment in the left ear, based on 
application of the reported findings to Tables VI and VII.  
These findings warrant a 10 percent rating under 38 C.F.R. 
§ 4.85, DC 6100.

Under the former hearing regulations, findings of the August 
1990, October 1992, August 1996, and January 1998 
examinations noted above warrant no higher than a 10 percent 
rating.

Considering the pertinent evidence in light of the criteria 
of the current regulations in effect since June 10, 1999, the 
Board finds that the veteran's serous otitis media with 
bilateral hearing loss has appropriately been rated as 10 
percent disabling.

The Board notes that the exception of § 4.86(a) applies to 
findings for the right ear in the April 2004 and August 2006 
VA examinations, but that neither exception in § 4.86(a) or 
(b) applies to findings for the left ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the April 2004 and August 2006 VA audiological 
evaluations result in a designation of Level XI impairment in 
the right ear, whether Table VI or Table VIa is used, and 
Level I impairment in the left ear.  These findings warrant a 
10 percent rating under DC 6100. 

Under the current hearing regulations in effect since June 
1999, findings of the relevant VA examinations noted above 
warrant no higher than a 10 percent rating.

Therefore, the Board finds that since this appellant filed 
his claim for an increased rating audiometric testing has 
revealed a designation of no more than Level XI impairment in 
the right ear and no more than Level II impairment in the 
left ear which warrants a 10 percent rating, and no higher.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his service-connected 
hearing loss. However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiological evaluations of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that the 
veteran's service-connected hearing impairment disability 
under consideration has reflected a disability picture that 
is so exceptional or unusual as to warrant the assignment of 
higher ratings on an extra-schedular basis (addressed in the 
November 1999 and November 2006 SSOC).  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  There simply is no showing that the 
disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the 10 percent rating for serous otitis media with 
bilateral hearing loss), or has resulted in frequent periods 
of hospitalization.  There also is no showing that this 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 10 
percent rating represents the maximum rating assignable for 
this disability, and the claim for a rating in excess of 10 
percent for serous otitis media with bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the method of deriving ratings for 
hearing loss, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for serous otitis media with 
bilateral hearing loss is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


